Exhibit 10.4

 

Execution Version

 



 

Security Agreement

 

Dated as of

 

August 31, 2018

 

among

 

Icagen-T, Inc.

 

as Grantor,

 

The Other Grantors from Time to Time Party hereto

 

and


Perceptive Credit Holdings II, LP,
as Administrative Agent

 



 

 

 

 

 

Table of Contents

 

Section   Heading   Page           SECTION 1. Definitions, Etc.   1          
Section 1.01.   Certain Uniform Commercial Code Terms   1 Section 1.02.  
Additional Definitions   1 Section 1.03.   Other Defined Terms   3          
SECTION 2. Representations and Warranties   4           Section 2.01.   Title.  
4 Section 2.02.   Names, Etc.   4 Section 2.03.   Changes in Circumstances   4
Section 2.04.   Pledged Shares.   5 Section 2.05.   Promissory Notes   5 Section
2.06.   Intellectual Property.   5 Section 2.07.   Deposit Accounts, Securities
Accounts and Commodity Accounts   6 Section 2.08.   Commercial Tort Claims   6
Section 2.09.   Update of Schedules   6           SECTION 3. Collateral   6    
      Section 3.01.   Granting Clause   6           SECTION 4. Further
Assurances; Remedies   8           Section 4.01.   Delivery and Other Perfection
  8 Section 4.02.   Other Financing Statements or Control   9 Section 4.03.  
Preservation of Rights   9 Section 4.04.   Special Provisions Relating to
Certain Collateral.   9 Section 4.05.   Remedies.   11 Section 4.06.  
Deficiency   13 Section 4.07.   Locations, Names, Etc   13 Section 4.08.  
Private Sale   13 Section 4.09.   Application of Proceeds   13 Section 4.10.  
Attorney in Fact and Proxy   13 Section 4.11.   Perfection and Recordation   14
Section 4.12.   Termination   14 Section 4.13.   Further Assurances   14

 

i

 

 

SECTION 5. Miscellaneous   15           Section 5.01.   Notices   15 Section
5.02.   No Waiver   15 Section 5.03.   Amendments, Etc.   15 Section 5.04.  
Expenses.   15 Section 5.05.   Successors and Assigns   15 Section 5.06.  
Counterparts   15 Section 5.07.   Governing Law; Submission to Jurisdiction;
Etc.   15 Section 5.08.   Waiver of Jury Trial   16 Section 5.09.   Captions  
16 Section 5.10.   Agents and Attorneys in Fact   16 Section 5.11.  
Severability   16 Section 5.12.   Additional Grantors   16

 

Exhibits:           Exhibit A — Form of Joinder Agreement       Schedules:      
    Schedule 1 — Certain Grantor Information Schedule 2 — Pledged Shares
Schedule 3 — Promissory Notes Schedule 4 — Copyrights, Copyright Registrations
and Applications for Copyright Registrations Schedule 5 — Patents and Patent
Applications Schedule 6 — Trade Names, Trademarks, Services Marks, Trademark and
Service Mark Registrations and Applications for Trademark and Service Mark
Registrations Schedule 7 — Deposit Accounts, Securities Accounts and Commodity
Accounts Schedule 8 — Commercial Tort Claims

 

ii

 

 

Security Agreement

 

This Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of August 31, 2018 is made by and among Icagen-T, Inc., a Delaware
corporation (“Borrower”), Icagen, Inc., a Delaware corporation (“Parent”), each
Subsidiary of Parent that is a party hereto or may become a party hereto
pursuant Section 5.12 of this Agreement (together with Borrower and Parent,
collectively, the “Grantors” and each a “Grantor”), and Perceptive Credit
Holdings II, LP as collateral agent (in such capacity, the “Administrative
Agent”) for the Secured Parties.

 

The Secured Parties have agreed to provide term loans to Borrower, as provided
in the Credit Agreement (as defined below).

 

Each Grantor (other than Borrower) has guaranteed the obligations of Borrower to
Secured Parties under the Credit Agreement.

 

To induce the Secured Parties to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Grantor has agreed to grant a security interest in
the Collateral (as defined below) of such Grantor as security for the Secured
Obligations (as defined below).

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1. Definitions, Etc.

 

Section 1.01. Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “Account Debtor”, “Cash Proceeds”, “Certificate of
Title”, “Certificated Security”, “Chattel Paper”, “Check”, “Commercial Tort
Claim”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Encumbrance”, “Entitlement Holder”,
“Equipment”, “Financial Asset”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter of Credit Rights”,
“Noncash Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Note”,
“Record”, “Securities Account”, “Security”, “Security Entitlement”, “Software”,
“Supporting Obligation” and “Uncertificated Security” have the respective
meanings set forth in the UCC.

 

Section 1.02. Additional Definitions. In addition, as used herein:

 

“Administrative Agent” has the meaning assigned to such term in the preamble.

 

“Collateral” has the meaning assigned to such term in Section 3.01.

 

“Copyrights” has the meaning set forth in the Credit Agreement.

 

“Credit Agreement” means that certain Credit Agreement and Guaranty, dated as of
the date hereof, among Borrower, the other Grantors from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent, as such agreement is amended, supplemented, or otherwise modified,
restated, extended, renewed, or replaced from time to time.

 

 

 

 

“Excluded Account” has the meaning set forth in the Credit Agreement.

 

“Excluded Asset” means:

 

(a) any Trademark that would be rendered invalid, abandoned, void or
unenforceable by reason of it being included as part of the Collateral;
provided, however, that the Proceeds, substitutions or replacements of the
foregoing shall not constitute an Excluded Asset;

 

(b) Excluded Accounts;

 

(c) any assets (including intangibles) to the extent a grant of security
interest therein is restricted or prohibited by, or illegal under or by,
applicable law or any Governmental Authority (after giving effect to applicable
anti-assignment provisions of the UCC or other applicable law);

 

(d) any lease, license, permit, contract or agreement to which any Grantor is a
party, in each case, if and only if, and solely to the extent that, (i) the
grant of a security interest therein shall constitute or result in a breach,
termination or default or invalidity thereunder or thereof or give rise to or
permit any other Person to terminate or exercise remedies thereunder (other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity) or (ii) such lease, license,
contract or agreement is an “off the shelf” license of intellectual property
that is not material to the operation of the business of the applicable Grantor
or which can be replaced without a material expenditure; provided that
immediately upon the time at which the consequences described in the foregoing
clause (i) shall no longer exist, the Collateral shall include, and the
applicable Grantor shall be deemed to have granted a security interest in, all
of such Grantor’s right, title and interest in such lease, license, contract or
agreement; provided, however, that the Proceeds of the foregoing shall not
constitute an Excluded Asset;

 

(e) any application for registration of a trademark filed on an intent-to-use
basis solely to the extent that the grant of a security interest in any such
trademark application would adversely affect the validity or enforceability of
the resulting trademark registration or result in cancellation of such trademark
application;

 

(f) any asset that is subject to a Lien securing a purchase money obligation or
capital lease obligation permitted to be incurred pursuant to the provisions of
the Credit Agreement if the contract or other agreement in which such Lien is
granted (or the documentation providing for such purchase money obligation or
capital lease obligation) prohibits the creation of any other Lien on such
asset;

 

(g) motor vehicles and other assets subject to certificates of title; and

 

(h) Excluded Shares.

 

 -2- 

 

 

“Excluded Shares” means (i) any Shares of Borrower owned by Parent, and (ii) any
Shares of a Subsidiary of Borrower owned by Borrower; provided that in each
case, such shares shall only be Excluded Shares until the pledge of such shares
by Parent or Borrower is no longer prohibited under the S/I MSA.

 

“Initial Pledged Shares” means the Pledged Shares of each Issuer beneficially
owned by any Grantor on the date hereof and identified in Schedule 2.

 

“Issuers” means, collectively, (i) the respective Persons identified on Schedule
2 under the caption “Issuer”, (ii) any other Person that shall at any time be a
Subsidiary of Parent or any other Grantor, and (iii) the issuer of any equity
securities hereafter owned by any Grantor.

 

“Joinder” has the meaning specified in Section 5.12.

 

“Patents” has the meaning set forth in the Credit Agreement.

 

“Pledged Shares” means, collectively, (i) the Initial Pledged Shares, and (ii)
all other Shares of any Issuer (other than Excluded Shares) now or hereafter
owned by any Grantor, together in each case with (a) all certificates
representing the same, (b) all shares, securities, moneys or other property
representing a dividend on or a distribution or return of capital on or in
respect of the Pledged Shares, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Shares or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
holders of, or otherwise in respect of, the Pledged Shares, and (c) without
prejudice to any provision of any of the Loan Documents prohibiting any merger
or consolidation by an Issuer, all Shares of any successor entity of any such
merger or consolidation.

 

“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor.

 

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

“Trademarks” has the meaning set forth in the Credit Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York; provided, however, that if by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of the Administrative
Agent’s security interest in any item or portion of the Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
relating to such provisions.

 

Section 1.03. Other Defined Terms. All other capitalized terms used and not
defined herein have the meanings ascribed to them in the Credit Agreement.

 

 -3- 

 

 

SECTION 2. Representations and Warranties

 

Each Grantor represents and warrants to Administrative Agent, for the benefit of
the Secured Parties, that:

 

Section 2.01. Title.

 

(a) Such Grantor is the sole beneficial owner of the Collateral in which it
purports to grant a Lien hereunder, and no Lien exists upon such Collateral (and
no right or option to acquire the same exists in favor of any other Person)
other than Permitted Liens.

 

(b) The security interest created or provided for herein constitutes a valid
first-priority (subject to Permitted Priority Liens) perfected lien on such
Collateral, subject, for the following Collateral, to the occurrence of the
following: (i) in the case of Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the filing of a UCC
financing statement naming such Grantor as debtor, Administrative Agent as
secured party, and listing all personal property as collateral, (ii) with
respect to any Deposit Account, Securities Account or Commodity Account, the
execution of agreements among such Grantor, the applicable financial institution
and Administrative Agent, effective to grant “control” (as defined in the UCC)
over such Deposit Account, Securities Account or Commodity Account to
Administrative Agent, (iii) with respect to any Intellectual Property not
described in the foregoing clause (i), the filing of this Security Agreement or
a short-form security agreement properly evidencing this Security Agreement with
the applicable Intellectual Property office of the applicable government for
such Intellectual Property, (iv) in the case of all certificated Shares, the
delivery thereof to Administrative Agent, properly endorsed for transfer to
Administrative Agent or in blank, (v) in the case of assets evidenced by
certificates of title, delivery thereof to the Administrative Agent with the
Lien granted hereby indicated thereon, (vi) in the case of other Collateral
which requires or permits possession by the Administrative Agent to perfect its
security interest therein, delivery, and endorsement if necessary, thereof to
the Administrative Agent, and (vii) in the case of any other type of Collateral,
such actions as set forth in Section 4.01 with respect thereto.

 

Section 2.02. Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of such Grantor as of the date hereof are correctly set forth in
Schedule 1. Schedule 1 correctly specifies the place of business of such Grantor
or, if such Grantor has more than one place of business, the location of the
chief executive office of such Grantor.

 

Section 2.03. Changes in Circumstances. Such Grantor has not (a) within the
period of four months prior to the date hereof, changed its location (as defined
in Section 9-307 of the UCC), or (b) except as specified in Schedule 1,
heretofore changed its name within the period of five years prior to the date
hereof.

 

 -4- 

 

 

Section 2.04. Pledged Shares.

 

(a) The Initial Pledged Shares constitute 100% of the issued and outstanding
Shares of each Issuer beneficially owned by such Grantor on the date hereof
(other than any Shares held in a Securities Account referred to in Schedule 7 or
any Excluded Shares), whether or not registered in the name of such Grantor.
Schedule 2 correctly identifies, as at the date hereof, the respective Issuers
of the Initial Pledged Shares and (in the case of any corporate Issuer) the
respective class and par value of such Shares and the respective number of such
Shares (and registered owner thereof) represented by each such certificate.

 

(b) The Initial Pledged Shares are, and all other Pledged Shares that in the
future will constitute Collateral will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity). None of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
bylaws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction (i) contained in any Loan Document, (ii) contained in any
Restrictive Agreement permitted under Section 9.11 of the Credit Agreement, or
(iii) affecting the offering and sale of securities generally).

 

Section 2.05. Promissory Notes. Schedule 3 sets forth a complete and correct
list of all Promissory Notes (other than any held in a Securities Account
referred to in Schedule 7) held by such Grantor on the date hereof.

 

Section 2.06. Intellectual Property.

 

(a) Schedules 4, 5 and 6, respectively, set forth a complete and correct list of
all of the following owned by such Grantor on the date hereof (or, in the case
of any supplement to said Schedules 4, 5 and 6, effecting a pledge thereof, as
of the date of such supplement): (i) applied for or registered Copyrights,
(ii) applied for, issued, or registered active Patents, including the
jurisdiction and patent number, (iii) applied for or registered active
Trademarks, including the jurisdiction, trademark application or registration
number and the application or registration date and (iv) trade names.

 

(b) Except as permitted by Section 9.13 of the Credit Agreement or pursuant to
(i) licenses and other user agreements entered into by such Grantor in the
ordinary course of business that are listed in said Schedules 4, 5 and 6
(including as supplemented by any supplement effecting a pledge thereof) and
(ii) non-exclusive licenses such Grantor has done nothing to authorize or enable
any other Person to use any Copyright, Patent or Trademark listed in said
Schedules 4, 5 and 6 (as so supplemented), and all registrations listed in said
Schedules 4, 5 and 6 (as so supplemented) are, except as noted therein, in full
force and effect.

 

(c) Such Grantor owns and possesses the right to use all Copyrights, Patents and
Trademarks listed on Schedules 4, 5 and 6, respectively. To such Grantor’s
knowledge, (i) except as set forth on Schedule 4, 5 or 6 (as supplemented by any
supplement effecting a pledge thereof), there is no violation by others of any
right of such Grantor with respect to any Copyright, Patent or Trademark listed
on Schedule 4, 5 or 6 (as so supplemented), respectively, and (ii) such Grantor
is not infringing in any respect upon any Copyright, Patent or Trademark of any
other Person. No proceedings alleging such infringement have been instituted in
the past twelve (12) months or are pending against such Grantor and no written
claim against such Grantor has been received by such Grantor in the past twelve
(12) months, alleging any such violation, except as may be set forth on Schedule
4, 5 or 6 (as so supplemented).

 

 -5- 

 

 

Section 2.07. Deposit Accounts, Securities Accounts and Commodity Accounts.
Schedule 7 sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts, in each case indicating any Excluded
Accounts, of such Grantor on the date hereof.

 

Section 2.08. Commercial Tort Claims. Schedule 8 sets forth a complete and
correct list of all Commercial Tort Claims of such Grantor having a value
reasonably believed by such Grantor to be in excess of $250,000 on the date
hereof.

 

Section 2.09. Update of Schedules. Each of Schedules 1 through 8 may be updated
by Grantors from time to time to insure the continued accuracy of the
representations set forth in this Section 2 to be made on any upcoming date on
which representations and warranties are made incorporating the information in
such Schedule, by Borrower providing notice (attaching an amended and restated
version of such Schedule) in accordance with Section 14.02 of the Credit
Agreement, or at such other times and in such manner and as set forth in the
Credit Agreement.

 

SECTION 3. Collateral

 

Section 3.01. Granting Clause. As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Grantor hereby pledges and grants to Administrative
Agent, for the benefit of the Secured Parties, a Lien in all of such Grantor’s
right, title and interest in, to and under all of its property, in each case
whether tangible or intangible, wherever located, and whether now owned by such
Grantor or hereafter acquired and whether now existing or hereafter coming into
existence, including without limitation all of the following, but excluding all
Excluded Assets (collectively, and subject to the proviso at the end of this
Section 3.01, “Collateral”):

 

(a) all Accounts (including all trade receivables);

 

(b) all Chattel Paper and other Records;

 

(c) all Checks;

 

(d) all Commercial Tort Claims;

 

(e) all Deposit Accounts, all cash, and all other property from time to time
deposited therein or otherwise credited thereto and the monies and property in
the possession or under the control of Administrative Agent or any Grantor or
any of its Affiliates, representative, agent or correspondent of Administrative
Agent or any Grantor;

 

(f) all Documents;

 

(g) all Encumbrances;

 

 -6- 

 

 

(h) all Equipment;

 

(i) all Fixtures;

 

(j) all General Intangibles (including in respect of any intercompany
Indebtedness);

 

(k) all Goods not otherwise described in this Section 3;

 

(l) all Instruments, including all Promissory Notes and any Instrument
evidencing any intercompany Indebtedness;

 

(m) all Intellectual Property;

 

(n) all Inventory;

 

(o) all Letter of Credit Rights and all Supporting Obligations;

 

(p) all Investment Property not otherwise described in this Section 3, including
all Securities, all Securities Accounts and all Security Entitlements with
respect thereto and Financial Assets carried therein, and all Commodity Accounts
and Commodity Contracts;

 

(q) all Pledged Shares;

 

(r) all other tangible and intangible personal property of such Grantor (whether
or not subject to the UCC), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 3.01 (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by such Grantor in respect of any of the items listed
above), and all books, correspondence, files, invoices and other Records,
including, without limitation, all tapes, disks, cards, Software, data and
computer programs in the possession or under the control of such Grantor or any
other Person from time to time acting for such Grantor that at any time evidence
or contain information relating to any of the property described in the
preceding clauses of this Section 3.01 or are otherwise necessary or helpful in
the collection or realization thereof; and

 

(s) all Proceeds, including all Cash Proceeds and Noncash Proceeds, of any and
all of the foregoing Collateral;

 

in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise); provided,
however, that, nothing set forth in this Section 3.01 or any other provision of
this Agreement or any other Loan Document shall at any time constitute the grant
of a security interest in, or a Lien on, any Excluded Asset, none of which shall
constitute Collateral. For the avoidance of doubt, Administrative Agent agrees
that with respect to the Intellectual Property, the rights of the licensees
under the licenses permitted by the Credit Agreement will not be terminated,
limited or otherwise adversely affected by (i) the execution of or (ii) the
exercise of Administrative Agent’s rights under this Agreement or any other Loan
Document.

 

 -7- 

 

 

SECTION 4. Further Assurances; Remedies

 

In furtherance of the grant of the security interest pursuant to Section 3,
Grantors hereby jointly and severally agree with Administrative Agent as
follows:

 

Section 4.01. Delivery and Other Perfection. Each Grantor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
judgment of the Administrative Agent to create, preserve, perfect, maintain the
perfection of or validate the security interest granted pursuant hereto or to
enable Administrative Agent to exercise and enforce their rights hereunder with
respect to such security interest, and without limiting the foregoing, shall:

 

(a) if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by Grantor, forthwith
(x) deliver to Administrative Agent the certificates or instruments representing
or evidencing the same, duly endorsed in blank or accompanied by such
instruments of assignment and transfer in such form and substance as
Administrative Agent may reasonably request, all of which thereafter shall be
held by Administrative Agent, pursuant to the terms of this Agreement, as part
of the Collateral and (y) take such other action as Administrative Agent may
deem necessary or appropriate to duly record or otherwise perfect the security
interest created hereunder in such Collateral;

 

(b) deliver to Administrative Agent any and all Instruments constituting part of
the Collateral, endorsed and/or accompanied by such instruments of assignment
and transfer in such form and substance as Administrative Agent may reasonably
request; provided, that (other than in the case of the Promissory Notes
described in Schedule 3) until the occurrence and during the continuation of an
Event of Default, such Grantor may retain for collection in the ordinary course
any Instruments received by such Grantor and Administrative Agent shall,
promptly upon request of such Grantor, make appropriate arrangements for making
any Instrument delivered by such Grantor available to such Grantor for purposes
of presentation, collection or renewal (any such arrangement to be effected, to
the extent reasonably requested by Administrative Agent, against trust receipt
or like document);

 

(c) subject to the terms and conditions of Section 8.16 of the Credit Agreement,
promptly from time to time enter into such control agreements, each in form and
substance acceptable to the Administrative Agent, as may be required to perfect
the security interest created hereby in any and all (i) Deposit Accounts,
Securities Accounts and Commodity Accounts owned by the Obligors in the United
States (other than Excluded Accounts), and (ii) Investment Property, Electronic
Chattel Paper and Letter of Credit Rights (except with respect to Pledged
Shares, other than any such property described in this subclause (ii) that does
not exceed $100,000 in value at any time, unless the aggregate value of such
property exceeds $500,000), and will promptly furnish to Administrative Agent
true copies thereof; and

 

 -8- 

 

 

(d) promptly from time to time upon the written request of Administrative
Agent, take such other action as the Administrative Agent may reasonably deem
necessary or appropriate duly to record or otherwise perfect the security
interest created hereunder in that portion of the Collateral consisting of
Intellectual Property.

 

Section 4.02. Other Financing Statements or Control. Except as otherwise
permitted under the Loan Documents, no Grantor shall (a) file or suffer to be on
file, or authorize or permit to be filed or to be on file, in any jurisdiction,
any financing statement or like instrument with respect to any of the Collateral
in which the Administrative Agent is not named as the sole secured party (except
to the extent that such financing statement or instrument relates to a Permitted
Lien), or (b) cause or permit any Person other than Administrative Agent or any
holder of a Permitted Priority Lien to have “control” (as defined in
Section 9-104, 9-105, 9-106 or 9-107 of the UCC) of any Deposit Account,
Securities Account or Commodity Account (in each case other than Excluded
Accounts), Electronic Chattel Paper, Investment Property or Letter of Credit
Right constituting part of the Collateral.

 

Section 4.03. Preservation of Rights. Administrative Agent shall not be required
to take steps necessary to preserve any rights against prior parties to any of
the Collateral.

 

Section 4.04. Special Provisions Relating to Certain Collateral.

 

(a) Pledged Shares. (i) Grantors will cause the Pledged Shares to constitute at
all times 100% of the total number of Shares that are not Excluded Shares of
each Issuer then outstanding owned by Grantors.

 

(ii) Until the occurrence and during the continuation of an Event of Default,
and upon receipt of written notice from Administrative Agent to Grantors with
respect to the discontinuance of such voting and other rights, Grantors shall
have the right to exercise all voting, consensual and other powers of ownership
pertaining to the Pledged Shares for all purposes not inconsistent with the
terms of this Agreement or the other Loan Documents, provided that Grantors
jointly and severally agree that they will not vote the Pledged Shares in any
manner that is inconsistent with the terms of this Agreement or the other Loan
Documents; and Administrative Agent shall execute and deliver to Grantors or
cause to be executed and delivered to Grantors all such proxies, powers of
attorney, dividend and other orders, and all such instruments, without recourse,
as Grantors may reasonably request for the purpose of enabling Grantors to
exercise the rights and powers that they are entitled to exercise pursuant to
this Section 4.04(a)(ii).

 

(iii) Until the occurrence and during the continuation of an Event of Default,
and upon receipt of written notice from Administrative Agent to Grantors with
respect to the discontinuance of such Grantors retaining such dividends and
other amounts; Grantors shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Shares.

 

 -9- 

 

 

(iv) After the occurrence and during the continuation of an Event of Default,
and upon receipt of written notice from Administrative Agent to Grantors with
respect to the discontinuance of such Grantors retaining such dividends and
other amounts, whether or not Administrative Agent exercises any available right
to declare any Secured Obligations due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the other Loan Documents or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Pledged Shares shall be
paid directly to Administrative Agent for distribution to Secured Parties and
retained by them as part of the Collateral, subject to the terms of this
Agreement, and, if Administrative Agent shall so request in writing, Grantors
jointly and severally agree to execute and deliver to Administrative Agent
appropriate additional dividend, distribution and other orders and documents to
that end, provided, that if such Event of Default is no longer continuing, any
such dividend or distribution theretofore paid to Administrative Agent shall,
upon request of Grantors (except to the extent theretofore applied to the
Secured Obligations), be returned by Administrative Agent to Grantors.

 

(b) Intellectual Property. (i)  Each Grantor hereby grants to Administrative
Agent, with effect from the occurrence of an Event of Default that is
continuing, solely to the extent assignable, not otherwise prohibited by the
documentation governing such Intellectual Property, a non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, and the right to assign, license or sublicense, any of the Intellectual
Property now owned or hereafter acquired by such Grantor, wherever the same may
be located, solely for the purpose of enabling the Administrative Agent to
exercise rights and remedies under Section 4.05 at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies after the occurrence and during the continuation of an Event of
Default, and for no other purpose. Such license includes reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

 

(ii) Notwithstanding anything contained herein to the contrary, but subject to
any provision of the Loan Documents that limits the rights of any Grantor to
dispose of its property, until the occurrence and during the continuation of an
Event of Default, Grantors will be permitted to exploit, use, enjoy, protect,
defend, enforce, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of Grantors. In furtherance of the foregoing, unless an Event of
Default has occurred and is continuing, Administrative Agent shall from time to
time, upon the request of the respective Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Grantor shall have certified are appropriate in its judgment to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to Section 4.04(b)(i) as to any specific Intellectual
Property). Further, upon the payment in full of all of the Secured Obligations
(other than contingent indemnification obligations for which no claim has been
made or other obligations which, by their terms, survive termination of the
Credit Agreement and the Warrant Obligations) or earlier expiration of this
Agreement or release of the Collateral, Administrative Agent shall grant back to
Grantors and otherwise terminate the license granted pursuant to
Section 4.04(b)(i). The exercise of rights and remedies under Section 4.05 by
the Administrative Agent shall not terminate the rights of the holders of any
licenses, covenants not to sue or sublicenses theretofore granted by Grantors in
accordance with the first sentence of this Section 4.04(b)(ii).

 

 -10- 

 

 

(c) Chattel Paper. Grantors will deliver to Administrative Agent each original
of each item of Chattel Paper at any time constituting part of the Collateral.

 

Section 4.05. Remedies.

 

(a) Rights and Remedies Generally upon Event of Default. Upon the occurrence and
during the continuation of an Event of Default, the Administrative Agent on
behalf of the Secured Parties shall have all of the rights and remedies with
respect to the Collateral of a secured party under the UCC (whether or not the
Uniform Commercial Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the Law in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including the right, to the
fullest extent permitted by Law, to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral as if the Administrative Agent
was the sole and absolute owner thereof (and each Grantor agrees to take all
such action as may be appropriate to give effect to such right). Upon the
occurrence of and during the continuation of an Event of Default, the
Administrative Agent may exercise, on behalf of all Secured Parties, such rights
and remedies described above; and without limiting the foregoing:

 

(i) Administrative Agent may, in its name or in the name of any Grantor or
otherwise, demand, sue for, collect or receive any money or other property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;

 

(ii) Administrative Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

 

(iii) Administrative Agent may require Grantors to notify (and each Grantor
hereby authorizes Administrative Agent to so notify) each account debtor in
respect of any Account, Chattel Paper or General Intangible, and each obligor on
any Instrument, constituting part of the Collateral that such Collateral has
been assigned to Administrative Agent hereunder, and to instruct that any
payments due or to become due in respect of such Collateral shall be made
directly to Administrative Agent or as it may direct (and if any such payments,
or any other Proceeds of Collateral, are received by any Grantor they shall be
held in trust by such Grantor for the benefit of Administrative Agent and as
promptly as possible remitted or delivered to Administrative Agent for
application as provided herein);

 

(iv) Administrative Agent may require Grantors to assemble the Collateral at
such place or places, convenient to Administrative Agent and Grantors, as
Administrative Agent may direct;

 

 -11- 

 

 

(v) Administrative Agent may require Grantors to cause the Pledged Shares to be
transferred of record into the name of Administrative Agent or its nominee (and
Administrative Agent agrees that if any of such Pledged Shares is transferred
into its name or the name of its nominee, Administrative Agent will thereafter
promptly give to the respective Grantor copies of any notices and communications
received by it with respect to such Pledged Shares);

 

(vi) Administrative Agent may sell, lease, assign or otherwise dispose of all or
any part of the Collateral, at such place or places as Administrative Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Secured Parties, Administrative Agent or anyone else
may be the purchaser, lessee, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of Grantors, any such demand, notice and right or
equity being hereby expressly waived and released. In the event of any sale,
assignment, or other disposition of any of the Collateral consisting of
Trademarks, the goodwill connected with and symbolized by the Trademarks subject
to such disposition shall be included. Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned; and

 

(vii) the Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to
Administrative Agent in Section 4.04(b), shall be applied in accordance with
Section 4.09.

 

(b) Certain Securities Act Limitations. Grantors recognize that, by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws, Administrative Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Grantors acknowledge that any such private sales may be at prices and
on terms less favorable to Administrative Agent than those obtainable through a
public sale without such restrictions, and, notwithstanding such circumstances,
agree that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the issuer thereof to
register it for public sale.

 

(c) Notice. Grantors agree that to the extent Administrative Agent is required
by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten business days’ notice shall be deemed to
constitute reasonable prior notice.

 

 -12- 

 

 

(d) No Assumption of Obligations. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, Administrative Agent is
not assuming any liability or obligation of any Grantor or any of its Affiliates
of whatever nature, whether presently in existence or arising or asserted
hereafter. All such liabilities and obligations shall be retained by and remain
obligations and liabilities of the applicable Grantor and/or its Affiliates, as
the case may be. Without limiting the foregoing, Administrative Agent is not
assuming and shall not be responsible for any liabilities or Claims of any
Grantor or its Affiliates, whether present or future, absolute or contingent and
whether or not relating to a Grantor, the Obligor Intellectual Property and/or
the Material Agreements, and each Grantor shall indemnify and save harmless
Administrative Agent from and against all such liabilities, Claims and Liens.

 

Section 4.06. Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.05 are insufficient
to cover the costs and expenses of such realization and the indefeasible payment
in full in cash of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been made or other
obligations which, by their terms, survive termination of the Credit Agreement
and the Warrant Obligations), Grantors shall remain liable for any deficiency.

 

Section 4.07. Locations, Names, Etc . No Grantor shall (i) change its location
(as defined in Section 9-307 of the UCC), or (ii) change its name from the name
shown as its current legal name on Schedule 1 unless in each case 10 days’ prior
written notice shall have been given to the Administrative Agent (or such
shorter period as may be acceptable to Administrative Agent in its sole
discretion).

 

Section 4.08. Private Sale. The Administrative Agent shall incur no liability as
a result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 4.05 conducted in a commercially reasonable manner. Each
Grantor hereby waives any claims against Administrative Agent, the Secured
Parties or any of them arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if Administrative Agent accepts the
first offer received and does not offer the Collateral to more than one offeree.

 

Section 4.09. Application of Proceeds. The Proceeds of any collection, sale or
other realization of all or any part of the Collateral pursuant hereto, and any
other cash at the time held by Administrative Agent under this Section 4, shall
be applied by Administrative Agent, in Administrative Agent’s sole discretion,
in accordance with (x) Section 4.01(b) of the Credit Agreement and/or (y)
Section 4.01(b) of the Parent Credit Agreement, provided that any such Proceeds
with respect to Collateral owned by Borrower immediately prior to such
collection, sale or other realization shall only be applied in accordance with
Section 4.01(b) of the Credit Agreement.

 

Section 4.10. Attorney in Fact and Proxy. Without limiting any rights or powers
granted by this Agreement to the Administrative Agent on behalf of the Secured
Parties, upon the occurrence and during the continuation of an Event of Default,
Administrative Agent (and any of its officers, employees or agents) hereby is
appointed the attorney in fact and proxy of each Grantor for the purpose of
carrying out the provisions of this Section 4 and taking any action and
executing any instruments that Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof. THIS POWER AND PROXY IS COUPLED
WITH AN INTEREST AND IS IRREVOCABLE UNTIL THE PAYMENT IN FULL OF THE SECURED
OBLIGATIONS. THIS POWER AND PROXY SHALL BE EFFECTIVE AUTOMATICALLY AND WITHOUT
THE NECESSITY OF ANY ACTION BY ANY PERSON. Each Grantor ratifies all actions
taken by the Administrative Agent pursuant to this power and proxy granted.  All
prior proxies granted by any Grantor with respect to the subject matter hereof
are hereby revoked. Without limiting the generality of the foregoing, so long as
Administrative Agent shall be entitled under this Section 4 to make collections
in respect of the Collateral, Administrative Agent shall have the right and
power to receive, endorse and collect all checks made payable to the order of
any Grantor representing any dividend, payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.

 

 -13- 

 

 

Section 4.11. Perfection and Recordation. Each Grantor authorizes the
Administrative Agent to file Uniform Commercial Code financing statements
describing the Collateral as “all assets” or “all personal property and
fixtures” of such Grantor (provided that no such description shall be deemed to
modify the description of Collateral set forth in Section 3).

 

Section 4.12. Termination. When all Secured Obligations (other than contingent
indemnification obligations for which no claim has been made or other
obligations which, by their terms, survive termination of the Credit Agreement
and the Warrant Obligations) shall have been indefeasibly paid in full, this
Agreement automatically shall terminate, and the Administrative Agent shall,
upon request of Grantors, promptly cause to be assigned, transferred and
delivered any remaining Collateral and money received in respect thereof, to or
on the order of the respective Grantor and to be released and canceled all
licenses and rights referred to in Section 4.04(b), in each case, at Grantors’
sole expense. The Administrative Agent shall also, at the expense of such
Grantor, promptly execute and deliver to such Grantor upon such termination such
Uniform Commercial Code termination statements, certificates for terminating the
liens on the intellectual property filings and such other documentation as shall
be reasonably requested by the respective Grantor to effect the termination and
release of the liens on the Collateral as required by this Section 4.12, in each
case, at Grantors’ sole expense. If any of the Collateral shall be sold,
transferred or otherwise disposed of by Grantor in a transaction permitted by
the Credit Agreement or if such Collateral otherwise becomes Excluded Assets,
then Administrative Agent, at Grantors’ sole expense, shall execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.

 

Section 4.13. Further Assurances. Each Grantor agrees that, from time to time
upon the written request of the Administrative Agent, such Grantor will execute
and deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effectuate the
purposes and objectives of this Agreement, in all cases subject to the terms of
the Credit Agreement and excluding such documents, acts and things where the
cost of obtaining or perfecting a security interest exceeds the practical
benefit to the Lenders afforded thereby as reasonably determined by the
Administrative Agent (in its sole discretion after consultation with Borrower or
the applicable Grantor). The Administrative Agent shall release any Lien
covering any asset that has been disposed of in accordance with the provisions
of the Loan Documents.

 

 -14- 

 

 

SECTION 5. Miscellaneous

 

Section 5.01. Notices. All notices, requests, consents and demands hereunder
shall be delivered in accordance with Section 14.02 of the Credit Agreement.

 

Section 5.02. No Waiver. No failure on the part of the Administrative Agent to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Administrative Agent of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein are cumulative
and are not exclusive of any remedies provided by law.

 

Section 5.03. Amendments, Etc. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each
Grantor and the Majority Lenders (unless the consent of each Lender is required
in accordance with Section 14.04 of the Credit Agreement).

 

Section 5.04. Expenses.

 

(a) Grantors shall pay or reimburse Administrative Agent for costs and expenses
in accordance with Section 14.03 of the Credit Agreement.

 

(b) Grantors shall hereby indemnify the Administrative Agent, the Secured
Parties, their Affiliates, and their respective directors, officers, employees,
attorneys, agents, advisors and controlling parties in accordance with
Section 14.03(c) of the Credit Agreement.

 

Section 5.05. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of each Grantor,
Administrative Agent and the Secured Parties (provided, that no Grantor shall
assign or transfer its rights or obligations hereunder unless consented to in
writing by the Lenders in accordance with the Credit Agreement).

 

Section 5.06. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

Section 5.07. Governing Law; Submission to Jurisdiction; Etc.

 

(a) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided, that
Section 5-1401 of the New York General Obligations Law shall apply.

 

 -15- 

 

 

(b) Submission to Jurisdiction. Each Grantor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought in the Supreme Court of the State of New York sitting in New York County
or in the United States District Court for the Southern District of New York and
irrevocably submits to the exclusive jurisdiction of each such court for the
purpose of any such suit, action, proceeding or judgment. This Section 5.07(b)
is for the benefit of the Administrative Agent only and, as a result,
Administrative Agent shall not be prevented from taking proceedings in any other
courts located in the United States with jurisdiction, or to the extent assets
of a Grantor are or may be located in a foreign jurisdiction, in such foreign
jurisdiction. To the extent allowed by applicable Laws, the Administrative Agent
may take concurrent proceedings in any number of jurisdictions located in the
United States and any foreign jurisdictions where the assets of any Grantor are
or may be located.

 

(c) Waiver of Venue. Each Grantor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.

 

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 5.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by applicable law.

 

Section 5.08. Waiver of Jury Trial. Each Party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this agreement or the transactions contemplated hereby.

 

Section 5.09. Captions. The table of contents, captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 5.10. Agents and Attorneys in Fact. The Administrative Agent may employ
agents and attorneys in fact in connection herewith and except for gross
negligence or willful misconduct shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it in good faith.

 

Section 5.11. Severability. If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by applicable law the
parties agree that such invalidity or unenforceability shall not impair the
validity or enforceability of any other provision hereof.

 

Section 5.12. Additional Grantors. Additional Persons may from time to time
after the date of this Agreement become Grantors under this Agreement by
executing and delivering to Administrative Agent a supplemental agreement
(together with all schedules thereto, a “Joinder”) to this Agreement, in
substantially the form attached hereto as Exhibit A. Accordingly, upon the
execution and delivery of any such Joinder by any such Person, such Person shall
automatically and immediately, and without any further action on the part of any
Person, become a “Grantor” under and for all purposes of this Agreement, and
each of the Schedules hereto shall be supplemented in the manner specified in
such Joinder. In addition, upon the execution and delivery of any such Joinder,
the new Grantor makes the representations and warranties set forth in Section 2
subject to the Schedules set forth in the Joinder.

 

[Signature Pages Follow]

 

 -16- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

  GRANTORS:       Icagen-T, Inc.         By: /s/ Richard Cunningham     Name:
Richard Cunningham     Title: Chief Executive Officer         Icagen, Inc.      
  By: /s/ Richard Cunningham     Name: Richard Cunningham     Title: Chief
Executive Officer         Icagen Corp.         By: /s/ Richard Cunningham    
Name: Richard Cunningham     Title: Chief Executive Officer         Caldera
Discovery, Inc.         By: /s/ Richard Cunningham     Name: Richard Cunningham
    Title: Chief Executive Officer         XRPro Sciences, Inc.         By: /s/
Richard Cunningham     Name: Richard Cunningham     Title: Chief Executive
Officer

 

signature page
security agreement

 

 

 

 

  Accepted and agreed to as of the date first above written.       Perceptive
Credit Holdings II, LP, as Administrative Agent       By: Perceptive Credit
Opportunities GP, LLC, its general partner         By: /s/ Sandeep Dixit    
Name: Sandeep Dixit     Title: Chief Credit Officer         By: /s/ Sam Chawla  
  Name: Sam Chawla     Title: Portfolio Manager

 

signature page
security agreement

 

 

 

 

EXHIBIT A

to Security Agreement

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (this “Joinder”), dated as of [_______, ___] is by [Name
of Additional Grantor], a [__________] [corporation] (the “Additional Grantor”),
in favor of Perceptive Credit Holdings II, LP, as collateral agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.

 

A. Reference is made to (i) that certain Credit Agreement and Guaranty (as
amended, supplemented, restated, extended, renewed or replaced from time to
time, the “Credit Agreement”), dated as of August 31, 2018 among Icagen-T, Inc.,
a Delaware corporation (“Borrower”), certain Grantors party thereto, certain
Lenders party thereto and the Administrative Agent, and (ii) that certain
Security Agreement (as amended, supplemented, restated, extended, renewed or
replaced from time to time, the “Security Agreement”; capitalized terms used
herein but not defined shall have the meaning ascribed to such terms therein),
dated as of August 31, 2018, among certain Grantors party thereto and the
Administrative Agent.

 

B. Section 5.12 of the Security Agreement provides that additional Persons may
from time to time after the date of the Security Agreement become Grantors under
the Security Agreement by executing and delivering to the Administrative Agent a
supplemental agreement to the Security Agreement in the form of this Joinder.

 

C. To induce the Secured Parties to maintain the term loans pursuant to the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Grantor has agreed
to execute and deliver (i) a Guarantee Assumption Agreement under the Credit
Agreement, and (ii) this Joinder to the Administrative Agent.

 

The Additional Grantor hereby agrees to become a “Grantor” for all purposes of
the Security Agreement (and hereby supplements each of the Schedules to the
Security Agreement in the manner specified in Appendix A hereto). Without
limitation, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, the
Additional Grantor hereby pledges and grants to the Administrative Agent, for
the benefit of the Secured Parties, as provided in Section 3 of the Security
Agreement a security interest in all of the Additional Grantor’s right, title
and interest in, to and under the Collateral of the Additional Grantor, in each
case whether tangible or intangible, wherever located, and whether now owned by
the Additional Grantor or hereafter acquired and whether now existing or
hereafter coming into existence. In addition, subject to the Schedules attached
hereto, the Additional Grantor hereby makes the representations and warranties
set forth in Section 2 of the Security Agreement, with respect to itself and its
obligations under this Joinder, as if each reference in such Sections to the
Loan Documents included reference to this Joinder.

 

[SIGNATURE PAGES FOLLOW]

 

 Exhibit A-1 

 

 

In Witness Whereof, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the day and year first above written.

 

  [Insert Name of Additional Grantor],   as Grantor         By:              
Name:     Title:  

 

Perceptive Credit Holdings II, LP,   as Administrative Agent       By:
Perceptive Credit Opportunities GP, LLC,   its general partner         By:
                Name:     Title:           By:     Name:     Title:    

 

 Exhibit A-2 

 

 

SCHEDULE 1

 

Certain Grantor Information

 

Name of Entity   Jurisdiction of Incorporation   Federal Employer ID Number  
Organizational ID   Address                   Icagen, Inc. (formerly known as
Caldera Pharmaceuticals, Inc. and XRpro Sciences, Inc.)   Delaware   20-0982060
  3723366  

4222 Emperor Blvd, Suite 350
Durham, NC 27703

                  Icagen Corp. (formerly XRpro Corp.)   Nevada   27-3001294  
NV20101523783  

4222 Emperor Blvd, Suite 350
Durham, NC 27703

                  Caldera Discovery, Inc.   Delaware   81-3667722   5717856  

4222 Emperor Blvd, Suite 350
Durham, NC 27703

                  XRpro Sciences, Inc.   Delaware   Not applied for   5904530  

4222 Emperor Blvd, Suite 350
Durham, NC 27703

                  Icagen-T, Inc.   Delaware   81-3002107   6070175  

4222 Emperor Blvd, Suite 350

Durham, NC 27703

 

***

 

 

 

 

SCHEDULE 2

 

Pledged Shares

 

Grantor   Issuer   Number of Shares   Class   Certificate No.(s)                
  Icagen, Inc.   Icagen Corp.   100,000   Common   C-02                  
Icagen, Inc.   Caldera Discovery, Inc.   1,000   Common   C-02                  
Icagen, Inc.   XRpro Sciences, Inc.   100   Common   C-01

 

***

 

 

 

 

SCHEDULE 3

 

Promissory Notes

 

None

 

***

 

 

 

 

SCHEDULE 4

 

Copyrights, Copyright Registrations and Applications for Copyright Registrations

 

None

 

***
 

 

 

 

SCHEDULE 5

 

Patents and Patent Applications

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   METHOD FOR DETECTING BINDING EVENTS USING
MICRO-X-RAY FLUORESCENCE SPECTROMETRY   United States   09/859,701  
2003-0027129   7,858,385   Patented                           Icagen, Inc.  
FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE
  Europe   3748920   1525458   1525458   Patented                          
Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO
X-RAY FLUORESCENCE   Belgium   3748920   1525458   1525458   Patented          
                Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS
USING MICRO X-RAY FLUORESCENCE  

Switzerland/

Liechtenstein

  3748920   1525458   1525458   Patented                           Icagen, Inc.
  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY
FLUORESCENCE   Germany   3748920   1525458   1525458   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING
CHEMICALS USING MICRO X-RAY FLUORESCENCE   Denmark   3748920   1525458   1525458
  Patented                           Icagen, Inc.   FLOW METHOD AND APPARATUS
FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE   Spain   3748920  
1525458   1525458   Patented                           Icagen, Inc.   FLOW
METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  
Finland   3748920   1525458   1525458   Patented                          
Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO
X-RAY FLUORESCENCE   France   3748920   1525458   1525458   Patented            
              Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS
USING MICRO X-RAY FLUORESCENCE   United Kingdom   3748920   1525458   1525458  
Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING
CHEMICALS USING MICRO X-RAY FLUORESCENCE   Italy   3748920   1525458   1525458  
Patented                           Icagen, Inc.   FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE   Sweden   3748920   1525458
  1525458   Patented                           Icagen, Inc.   FLOW METHOD AND
APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE   Netherlands  
3748920   1525458   1525458   Patented                           Icagen, Inc.  
FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE
  Japan   2004-524531   2006-503268   4560403   Patented                        
  Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO
X-RAY FLUORESCENCE   Singapore   200500360-3   109345   109345   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   FLOW METHOD AND APPARATUS FOR SCREENING
CHEMICALS USING MICRO X-RAY FLUORESCENCE   United States   11/444,660  
2007-0003008   7,519,145   Patented                           Icagen, Inc.  
FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE
  United States   12/396,592   2009-0175410   7,929,662   Patented              
            Icagen, Inc.   METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  
Europe   4755687.3   1644095   1644095   Patented                          
Icagen, Inc.   METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  

Switzerland/

Liechtenstein

  4755687.3   1644095   1644095   Patented                           Icagen,
Inc.   METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING   Germany   4755687.3
  1644095   1644095   Patented                           Icagen, Inc.   METHOD
AND APPARATUS FOR DETECTING CHEMICAL BINDING   France   4755687.3   1644095  
1644095   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   METHOD AND APPARATUS FOR DETECTING CHEMICAL
BINDING   United Kingdom   4755687.3   1644095   1644095   Patented            
              Icagen, Inc.   METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING
  Ireland   4755687.3   1644095   1644095   Patented                          
Icagen, Inc.   METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING   Netherlands
  4755687.3   1644095   1644095   Patented                           Icagen,
Inc.   METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING   Japan   2006-520181
  2007527524   4782676   Patented                           Icagen, Inc.  
METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING   Singapore   2005085584    
  118682   Patented                           Icagen, Inc.   METHOD AND
APPARATUS FOR DETECTING CHEMICAL BINDING   United States   10/621,825  
2005-0011818   6,858,148   Patented                           Icagen, Inc.  
METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING   United States   10/986,519
  2005-0095636   7,241,381   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   DRUG DEVELOPMENT AND MANUFACTURING   United
States   10/880,388   2004-0235059   9,157,875   Patented                      
    Icagen, Inc.   X-RAY FLUORESCENCE ANALYSIS METHOD   Europe   7874491.9  
2084519   2084519   Patented                           Icagen, Inc.   X-RAY
FLUORESCENCE ANALYSIS METHOD  

Switzerland/

Liechtenstein

  07 874 491.9   2084519   2084519   Patented                           Icagen,
Inc.   X-RAY FLUORESCENCE ANALYSIS METHOD   Germany   60 2007 024 468.4  
2084519   608007024468.4   Patented                           Icagen, Inc.  
X-RAY FLUORESCENCE ANALYSIS METHOD   Denmark   07 874 491.9   2084519   2084519
  Patented                           Icagen, Inc.   X-RAY FLUORESCENCE ANALYSIS
METHOD   France   07 874 491.9   2084519   2084519   Patented                  
        Icagen, Inc.   X-RAY FLUORESCENCE ANALYSIS METHOD   United Kingdom  
7874491.9   2084519   2084519   Patented                           Icagen, Inc.
  ADVANCED DRUG DEVELOPMENT AND MANUFACTURING   Hong Kong (via EP -005EPDV)  
13104259.3   1177280   1177280   Patented                           Icagen, Inc.
  X-RAY FLUORESCENCE ANALYSIS METHOD   Ireland   7874491.9   1177280   2084519  
Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   X-RAY FLUORESCENCE ANALYSIS METHOD   Italy  
7874491.9   1177280   2084519   Patented                           Icagen, Inc.
  X-RAY FLUORESCENCE ANALYSIS METHOD   Netherlands   7874491.9   1177280  
2084519   Patented                           Icagen, Inc.   X-RAY FLUORESCENCE
ANALYSIS METHOD   Sweden   7874491.9   1177280   2084519   Patented            
              Icagen, Inc.   X-RAY MICROSCOPE   Europe   12164870.3   2511844  
2511844   Patented                           Icagen, Inc.   X-RAY MICROSCOPE  
Switzerland and Lichtenstein   12164870.3   2511844   2511844   Patented        
                  Icagen, Inc.   X-RAY MICROSCOPE   Germany   12164870.3  
2511844   602007042616.2   Patented                           Icagen, Inc.  
X-RAY MICROSCOPE   France   12164870.3   2511844   2511844   Patented          
                Icagen, Inc.   X-RAY MICROSCOPE   United Kingdom   12164870.3  
2511844   2511844   Patented                           Icagen, Inc.   ADVANCED
DRUG DEVELOPMENT AND MANUFACTURING   Hong Kong (via EP -005EPDV)   2013104259.3
  1177280   1177280   Patented                           Icagen, Inc.   X-RAY
MICROSCOPE   Ireland   12164870.3   2511844   2511844   Patented                
          Icagen, Inc.   ADVANCED DRUG DEVELOPMENT AND MANUFACTURING   Japan  
2009-532446   2010509566   5143841   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   ADVANCED DRUG DEVELOPMENT AND MANUFACTURING  
Japan   2014-123249   2014-123249   5913441   Patented                          
Icagen, Inc.   ADVANCED DRUG DEVELOPMENT AND MANUFACTURING   United States  
14/693,094   2015-0309021   N/A   Pending                           Icagen, Inc.
  ADVANCED DRUG DEVELOPMENT AND MANUFACTURING   United States   15/876,931   N/A
  N/A   Pending                           Icagen, Inc.   WELL PLATE   Europe  
8798006.6   2183644    2183644    Patented                           Icagen,
Inc.   WELL PLATE   Belgium   8798007.6   2183644    2183644    Patented        
                  Icagen, Inc.   WELL PLATE  

Switzerland/

Liechtenstein

  8798008.6   2183644    2183644    Patented                           Icagen,
Inc.   WELL PLATE   Germany   8798009.6   2183644    602008044640.9   Patented  
                        Icagen, Inc.   WELL PLATE   Denmark   8798010.6  
2183644    2183644    Patented                           Icagen, Inc.   WELL
PLATE   Spain   8798011.6   2183644    2183644    Patented                      
    Icagen, Inc.   WELL PLATE   Finland   8798012.6   2183644    2183644   
Patented                           Icagen, Inc.   WELL PLATE   France  
8798013.6   2183644    2183644    Patented                           Icagen,
Inc.   WELL PLATE   United Kingdom    8798014.6   2183644    2183644    Patented
                          Icagen, Inc.   WELL PLATE   Ireland   8798015.6  
2183644    2183644    Patented                           Icagen, Inc.   WELL
PLATE   Italy   8798016.6   2183644    2183644    Patented                      
    Icagen, Inc.   WELL PLATE   Netherlands   8798017.6   2183644    2183644   
Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   WELL PLATE   Norway   8798018.6   2183644   
2183644    Patented                           Icagen, Inc.   WELL PLATE   Sweden
  8798019.6   2183644    2183644    Patented                           Icagen,
Inc.   WELL PLATE   Japan   2010-521206   2010537171   5628035   Patented      
                    Icagen, Inc.   WELL PLATE   Japan   2013-117600   2013224946
  5755682   Patented                           Icagen, Inc.   WELL PLATE   Japan
  2014-202871   2015004692   6076308   Patented                          
Icagen, Inc.   WELL PLATE   United States   12/192,762   2009-0046832  
8,238,515   Patented                           Icagen, Inc.   WELL PLATE  
United States   13/567,613   2013-0034205   8,873,707   Patented                
          Icagen, Inc.   WELL PLATE   United States   14/508,322   2015-0023467
  9,476,846   Patented                           Icagen, Inc.   WELL PLATE  
United States   15/273,767   2017-0010228   N/A   Pending                      
    Icagen, Inc.   METHOD AND APPARATUS FOR MEASURING PROTEIN POST-TRANSLATIONAL
MODIFICATION   Japan   2010-5272   2010539944   5743135   Patented              
            Icagen, Inc.   METHOD AND APPARATUS FOR MEASURING PROTEIN
POST-TRANSLATIONAL MODIFICATION   Japan   2014-221166   2015033386   N/A  
Pending                           Icagen, Inc.   METHOD AND APPARATUS FOR
MEASURING PROTEIN POST-TRANSLATIONAL MODIFICATION   United States   15/052,914  
2016-0201111   9976172   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   METHOD AND APPARATUS FOR MEASURING PROTEIN
POST-TRANSLATIONAL MODIFICATION   United States   15/961,480   N/A   N/A  
Pending                           Icagen, Inc.   METHOD AND APPARATUS FOR
MEASURING ANALYTE TRANSPORT ACROSS BARRIERS   China   200980125952.3   102083365
  ZL 200980125952.3   Patented                           Icagen, Inc.   METHOD
AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS   China  
201310298029.8   103411988   2077368   Patented                          
Icagen, Inc.   METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS
BARRIERS   China   201510083796.6   N/A   N/A   Pending                        
  Icagen, Inc.   METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS
BARRIERS   Europe   09774467.6   2306897   2306897   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   METHOD AND APPARATUS FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS   Switzerland/ Liechtenstein   09774467.6   2306897  
2306897   Patented                           Icagen, Inc.   METHOD AND APPARATUS
FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS   Germany   09774467.6   2306897
  2306897   Patented                           Icagen, Inc.   METHOD AND
APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS   France   09774467.6
  2306897   2306897   Patented                           Icagen, Inc.   METHOD
AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS   United Kingdom  
09774467.6   2306897   2306897   Patented                           Icagen, Inc.
  METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS   Hong
Kong   11112984.0   1158478   1158478   Patented                          
Icagen, Inc.   METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS
BARRIERS USING X-RAY FLUORESCENCE   United States   12/496,532   2010-0003697  
8,431,357   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   METHOD FOR MEASURING ANALYTE TRANSPORT ACROSS
BARRIERS USING X-RAY FLUORESCENCE USING X-RAY FLUORESCENCE   United States  
13/871,697   2013-0236887   9,063,154   Patented                          
Icagen, Inc.   METHOD FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS USING
X-RAY FLUORESCENCE   United States   14/669,923   2015-0198615   9,506,931  
Patented                           Icagen, Inc.   METHOD FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS USING X-RAY FLUORESCENCE   United States   15/334,854
  2017-0045530   N/A   Pending                           Icagen, Inc.   METHOD
FOR ANALYSIS USING X-RAY FLUORESCENCE   United States   13/317,341  
2012-0093286   9,063,066   Patented                           Icagen, Inc.  
METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE   United States   14/715,206  
2015-0276631   9,435,756   Patented                           Icagen, Inc.  
METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE   United States   14/715,218  
2015-0276632   9,442,085   Patented

 

 

 

 

Owner   Title   Country   Application No.   Pub. No.   Patent No.   Status      
                    Icagen, Inc.   METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE
  United States   14/715,233   2015-0260664   9,335,284   Patented              
            Icagen, Inc.   METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE   United
States   15/227,292   2016-0341678   N/A   Pending                          
Icagen, Inc.   METHODS AND APPARATUS FOR MEASURING METALS AND METALLOIDS  
International   PCT/US17/28064   N/A   N/A   Pending                          
Icagen, Inc.   METHODS OF DETECTION USING X-RAY FLUORESCENCE   United States  
62/558,528   N/A   N/A   Pending

 

 

 

 

SCHEDULE 6

 

Trade Names, Trademarks, Services Marks, Trademark and Service Mark
Registrations and Applications for Trademark and Service Mark Registrations

 

Owner   Mark   Country   Application No.   Registration No.   Status            
          Icagen, Inc.   ICAGEN   USA   87008899     5243971   Live            
          Icagen, Inc.   MXRF   USA   85291101   4390286   Live                
      Icagen, Inc.   XRPRO   USA   77377389   3507712   Live

 

***

 

 

 

 

SCHEDULE 7

 

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Obligor   Type of Account   Name & Address of
Financial Institutions Icagen, Inc.   Commercial Checking  

JP Morgan Chase Bank

PO Box 659754

San Antonio, Texas

78265-9754

 

5950 Glades Road,

Boca Raton, FL 33431

          Icagen Corp   Commercial Checking  

JP Morgan Chase Bank

PO Box 659754

San Antonio, Texas

78265-9754

 

5950 Glades Road,

Boca Raton, FL 33431

          Icagen-T, Inc.   Commercial Checking  

JP Morgan Chase Bank

PO Box 659754

San Antonio, Texas

78265-9754

 

5950 Glades Road,

Boca Raton, FL 33431

          Icagen, Inc.   Business Advantage Checking  

Bank of America

PO Box 15284

Wilmington, DE 19850

 

***

 

 

 

 

SCHEDULE 8

 

Commercial Tort Claims

 

None

 

***

 

 

